


FIFTH LOAN MODIFICATION AGREEMENT


THIS FIFTH LOAN MODIFICATION AGREEMENT (this “Agreement”) is made and entered
into as of March 30, 2012 by and between UNION BANK, N.A., successor to UNION
BANK OF CALIFORNIA, N.A. ("Bank") and COHERENT, INC., a Delaware corporation
("Borrower"), with respect to the following facts:


RECITALS


This Agreement is made and entered into in reliance on the following recitals,
which are acknowledged by Borrower and Bank to be true and accurate:


A.    Bank and Borrower entered into: a revolving credit facility (collectively,
the “Revolving Loans”) including subfacilities for commercial and standby
letters of credit, pursuant to the terms of that certain Loan Agreement dated as
of March 31, 2008 (as amended, from time to time, including by that certain
First Loan Modification Agreement, dated as of February 8, 2010, that certain
Second Loan Modification Agreement, dated as of April 29, 2010, that certain
Third Loan Modification Agreement, dated as of February 9, 2011, and that
certain Fourth Loan Modification Agreement, dated as of August 24, 2011,
collectively, the "Loan Agreement"). The Revolving Loans are evidenced by that
certain Promissory Note (Base Rate) dated as of March 31, 2008 in the maximum
principal amount of FORTY MILLION DOLLARS ($40,000,000) (as amended, from time
to time, the "Revolving Note"). Borrower may have liabilities to Bank under
other credit facilities; Bank and Borrower intend that such other facilities
shall not be affected by this Agreement and shall remain in full force and
effect in all respects.


B.    There are no written or oral agreements concerning or affecting the
Revolving Loans, the L/C's between Borrower, on the one hand, and Bank, on the
other, other than the Loan Documents. Capitalized terms not defined herein shall
have the meanings assigned to them in the Loan Agreement.


C.    At Borrower's request, Bank is willing to modify the Loan Documents as set
forth herein, provided that the conditions set forth herein are satisfied within
the time periods required under this Agreement.
AGREEMENT


NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.    Incorporation of Recitals. Each of the above recitals is incorporated
herein as true and correct and is relied upon by each party to this Agreement in
agreeing to the terms of this Agreement.


2.    Confirmation of Debt. Borrower hereby ratifies, reaffirms and confirms all
of the terms and conditions of the Loan Documents in all respects and hereby
acknowledge that the Loan Documents are valid and enforceable obligations
against Borrower, due and payable in full, without defenses, setoffs or
counterclaims of any kind. The indebtedness evidenced by the Loan Documents is
hereby acknowledged and admitted. Except as expressly set forth herein, this
Agreement shall not alter, modify, amend, or in any way affect any of the terms,
conditions, obligations, covenants, or agreements contained in the Loan
Agreement or any other Loan Document.


3.    Conditions Precedent. Borrower understands that this Agreement shall not
be effective and Bank shall have no obligation to amend the terms of the Loan
Documents as provided herein, unless and until each of the following conditions
precedent has been satisfied not later than March 30, 2012, or waived by Bank
(in Bank's sole discretion):


(a)    Borrower shall have executed and delivered to Bank this Agreement.


(b)    The representations and warranties of Borrower under the Loan Agreement,
this Agreement




--------------------------------------------------------------------------------




and each other Loan Documents, as applicable, shall be true and correct as of
the date hereof (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they are true, correct and
complete as of such earlier date.


(c)    Borrower shall have reimbursed Bank for Bank's costs and expenses,
including, without limitation, reasonable attorneys' fees and expenses
(including the fees of Bank's in-house legal counsel and staff), incurred in
connection with the negotiation and drafting of this Agreement and the
transactions contemplated hereby.


4.    [Reserved].


5.    Modification of Loan Documents. To induce Bank to enter into this
Agreement, Borrower agrees that the Loan Documents are hereby supplemented and
modified as follows, which modifications shall supersede and prevail over any
conflicting provisions of the Loan Documents:


(a)    Section 1.1.1 of the Loan Agreement is hereby amended by deleting each
reference to “March 31, 2012” and replacing each such reference with “May 30,
2012”.


(b)    The Revolving Note is hereby amended by extending the Maturity Date
thereof from March 31, 2012 to May 30, 2012.


6.    Representations and Warranties. To induce Bank to enter into this
Agreement, Borrower hereby represents and warrants to Bank as follows:


(a)    All representations and warranties contained in this Agreement and in any
and all of the other Loan Documents are and remain true, correct and complete as
of the date of this Agreement (except to the extent such representations and
warranties expressly refer to an earlier date, in which case, they are and
remain true, correct and complete as of such earlier date), and all such
representations and warranties shall survive the execution of this Agreement.


(b)    The execution, delivery and performance by Borrower of this Agreement and
all documents contemplated hereunder are within Borrower's powers, have been
duly authorized, and are not in conflict with Borrower's certificate of
incorporation or by-laws, or the terms of any charter or other organizational
document of Borrower; and all such documents constitute valid and binding
obligations of Borrower, enforceable in accordance with their terms. In
addition, such execution, delivery and performance by Borrower will not violate
any law, rule or order of any court or governmental agency or body to which
Borrower is subject; and cannot (except as expressly provided or contemplated
herein) result in the creation or imposition of any lien, security interest or
encumbrance on any now owned or hereafter acquired property of Borrower.


(c)    No event has occurred or failed to occur that is, or, with notice or
lapse of time or both would constitute a default, an Event of Default, or a
breach or failure of any condition under any Loan Document.


(d)    The Revolving Note represents an unconditional, absolute, valid and
enforceable obligation against Borrower. Borrower has no claims, counterclaims,
or defenses against Bank or any other person or entity which would or might
affect: (i) the enforceability of any provisions of the Loan Documents; or (ii)
the collectability of sums advanced by Bank in connection with the Loan.
Borrower has no offsets, disputes or disagreements of any kind or nature
whatsoever with respect to its obligations under the Loan Documents. Borrower
understands and acknowledges that Bank is entering into this Agreement in
reliance upon, and in partial consideration for, these acknowledgments and
representations, and agrees that such reliance is reasonable and appropriate.


7.    Dispute Resolution. This Agreement hereby incorporates any alternative
dispute resolution




--------------------------------------------------------------------------------




agreement previously, concurrently or hereafter executed between Borrower, and
Bank.


8.    Miscellaneous


(a)    All the parties hereto agree to and will cooperate fully with each other
in the performance of this Agreement and the Loan Documents including, without
limitation, executing any additional documents and instruments reasonable or
necessary to the full performance of this Agreement. Without limiting the
generality of the foregoing, Borrower agrees to execute such other and further
documents and instruments as Bank may request to implement the provisions of
this Agreement.


(b)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto, and their respective successors and assigns.
No other person or entity shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third party
beneficiary hereunder.


(c)    Bank and Borrower agree that except as expressly provided herein, the
Loan Documents shall remain in full force and effect in accordance with their
respective terms, and this Agreement shall not be construed to:
(i)    Waive or impair any rights, powers or remedies of Bank under the Loan
Documents;
(ii)    Constitute an agreement by Bank or require Bank to grant forbearance
periods or extend the term of the Note or the time for payment of any of
Borrower's obligations to Bank except as expressly provided herein;
(iii)    Make any other loans or other extension of credit to Borrower;
(iv)    Imply a willingness on the part of Bank to grant any similar or other
future amendments or modifications to any of the terms and conditions of the
Loan Agreement or the other Loan Documents or grant any waivers, or shall in any
way prejudice, impair or effect any rights or remedies of the Bank under the
Loan Agreement or the other Loan Documents;
(v)    Operate as a waiver of, or as an amendment of, any right, power, or
remedy of Bank under the Loan Agreement, as in effect prior to the date hereof;
or
(vi)    Constitute a satisfaction of Borrower's or any Guarantor's Obligations.


In the event of any inconsistency between the terms of this Agreement and any
other Loan Document, this Agreement shall govern. Borrower acknowledges that it
has consulted with counsel and with such other experts and advisors as it has
deemed necessary in connection with the negotiation, execution and delivery of
this Agreement, or has had an opportunity to so consult and has knowingly chosen
not to do so. This Agreement shall be construed without regard to any
presumption or rule requiring that it be construed against the party causing
this Agreement or any part hereof to be drafted. The headings used in this
Agreement are for convenience only and shall be disregarded in interpreting the
substantive provisions of this Agreement.


(d)    This Agreement and the other Loan Documents shall not be deemed or
construed to create a partnership, tenancy in common, joint tenancy, joint
venture, co-ownership or any other relationship aside from a continuing
debtor-creditor relationship between Borrower, on the one hand, and Bank, on the
other.


(e)    In case any provision in this Agreement shall be invalid, illegal or
unenforceable, such provision shall be severable from the remainder of this
Agreement and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.




--------------------------------------------------------------------------------






(f)    If Bank receives any payments or rents, issues, profits or proceeds of
any collateral which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be paid to a trustee,
debtor-in-possession, receiver or any other party under any bankruptcy law,
common law, equitable cause or otherwise, then, to such extent, the obligations
or part thereof intended to be satisfied by such payments or proceeds shall be
reversed and continue as if such payments or proceeds had not been received by
Bank.


(g)    Notwithstanding the rights given to Borrower pursuant to California Civil
Code sections 1479 and 2822 (and any amendments or successors thereto), to
designate how payments will be applied, Borrower hereby waives such rights and
Bank shall have the right in its sole discretion to determine the order and
method of the application of payments to this and/or any other credit facilities
that may be provided by Bank to Borrower and to revise such application
prospectively or retroactively at its discretion.


(h)    This Agreement may not be amended, waived or modified in any manner
without the prior written consent of the party against whom the amendment,
waiver or modification is sought to be enforced.


(i)    Borrower shall reimburse Bank for all costs and expenses, including,
without limitation, reasonable attorneys' fees and disbursements (and fees and
disbursements of Bank's in-house legal counsel and staff) expended or incurred
by Bank in any arbitration, mediation, judicial reference, legal action or
otherwise in connection with: (i) the negotiation, preparation, amendment,
interpretation and enforcement of the Loan Documents, including, without
limitation, during any workout, attempted workout, and/or in connection with the
rendering of legal advice as to Bank's rights, remedies and obligations under
the Loan Documents; (ii) collecting any sum which becomes due Bank under any
Loan Document; (iii) any proceeding for declaratory relief, any counterclaim to
any proceeding, or any appeal; or (iv) the protection, preservation or
enforcement of any rights of Bank. For purposes of this section, attorneys' fees
shall include, without limitation, fees incurred in connection with the
following: (1) contempt proceedings; (2) discovery; (3) any motion, proceeding
or other activity of any kind in connection with a bankruptcy proceeding or case
arising out of or relating to any petition under Title 11 of the United States
Code, as the same shall be in effect from time to time, or any similar law; (4)
garnishment, levy, and debtor and third party examinations; and (5) postjudgment
motions and proceedings of any kind, including, without limitation, any activity
taken to collect or enforce any judgment. All of such costs and expenses shall
bear interest from the time of demand at the rate then in effect under the
Revolving Note.


(j)    Except as otherwise provided herein, this Agreement and all other Loan
Documents and the rights and obligations of the parties hereto shall be governed
by the laws of the State of California without regard to principles concerning
choice of law.


(k)    This Agreement may be executed in any number of counterparts which, when
taken together, shall constitute but one agreement.


(l)    This Agreement and the other Loan Documents are intended by the parties
as the final expression of their agreement and therefore incorporate all
negotiations of the parties hereto and are the entire agreement of the parties
hereto. Borrower acknowledges that it is relying on no written or oral
agreement, representation, warranty, or understanding of any kind made by Bank
or any employee or agent of Bank except for the agreements of Bank set forth
herein or in the other Loan Documents. Except as expressly set forth in this
Agreement, the other Loan Documents remain unchanged and in full force and
effect.


[Remainder of Page Left Blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Bank and Borrower have executed this Agreement as of the
date set forth in the preamble.


BORROWER
 
BANK
COHERENT, INC.
 
UNION BANK, N.A.
 
 
 
By: /s/ HELENE SIMONET
 
By: /s/ JAMES B. GOUDY
Name: Helene Simonet
 
Name: James B. Goudy
Title: Executive Vice President and Chief Financial Officer
 
Title: Vice President
 
 
 
 
 
 
 
 
 





